Exhibit 10.1

 

BLOCKBUSTER INC.

EXCESS INVESTMENT PLAN

 

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2005

 

Section 1. Establishment and Purpose of the Plan.

 

1.1 Establishment. There is hereby established for the benefit of Participants a
plan of voluntarily deferred compensation known as the “Blockbuster Excess
Investment Plan.” The Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation benefits for a
select group of management or highly compensated employees under Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974. The Committee intends to administer the Plan in accordance with the
requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of
1986 (the “Code”).

 

1.2 Purpose. The purpose of this Plan is to provide a means by which an Eligible
Employee may, in certain circumstances, elect to defer receipt of a portion of
his Compensation. The Plan also provides that the Company will, in certain
instances, credit the Account of a Participant with an Employer Match.

 

1.3 Effective Date and Grandfathered Balance. This Plan document applies to a
Participant’s entire interest in the Plan, including amounts that are deferred
in taxable years beginning after December 31, 2004; provided, however, that the
payment provisions in Sections 5.2, 6 and 8 of the Plan document that were in
effect as of December 31, 2004 will continue to apply to vested balances as of
December 31, 2004 and investment earnings thereon. No amendment to the Plan that
would be a “material modification” to the Plan as in effect on October 3, 2004,
shall be effective with respect to amounts that were deferred in taxable years
beginning before January 1, 2005. The provisions of the following sections are
effective as of January 1, 2006: 2.7 (eligible employee); 2.9 (employer match);
5.5 (expenses); 10 (administration) and 12 (amendment); provided, however, that
the corresponding provisions of the Plan in effect as of December 31, 2004,
other than Section 5.5, shall apply prior to January 1, 2006.

 

Section 2. Definitions.

 

The following words and phrases as used in this Plan have the following
meanings:

 

2.1 Account. The term “Account” means a Participant’s individual account, as
described in Section 5 of the Plan.

 

2.2 Board of Directors. The term “Board of Directors,” unless expressly
indicated otherwise, means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.3 Bonus. Any cash performance bonus paid under the Company’s annual bonus
plan.

 

2.4 Committee. The term “Committee” means the Retirement/Investments Committee
of the Blockbuster Investment Plan. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

 

2.5 Company. The term “Company” means Blockbuster Inc., a Delaware corporation.

 

2.6 Compensation. The term “Compensation” means an Eligible Employee’s annual
compensation as defined in the Blockbuster Investment Plan with the following
modifications: (i) the limitations imposed by Code Section 401(a)(17) shall not
be taken into account, and (ii) Bonuses shall not be excluded.

 

2.7 Eligible Employee. The term “Eligible Employee” means an employee of an
Employer who (i) has received annual Compensation in an amount equal to or
greater than the annual compensation limit in effect under Code
Section 401(a)(17), and (ii) is designated by the Committee as an employee who
is eligible to participate in the Plan. If an employee becomes an Eligible
Employee in any Plan Year, such employee shall remain an Eligible Employee for
all future Plan Years; provided, however, that the Committee may prospectively
terminate such employee’s eligibility as of the first day of a Plan Year if his
annual Compensation for the year preceding the Plan Year is less than the amount
in clause (i) in effect for such preceding Plan Year.

 

2.8 Employer. The term “Employer” means the Company and any affiliate or
subsidiary that participates in the Plan.

 

2.9 Employer Match. The term “Employer Match” means the amounts credited to a
Participant’s Account with respect to a Participant’s Excess Salary Reduction
Contributions and Excess Bonus Deferral Contributions according to the rate of
matching contributions contributed by the Participant’s Employer under the
Blockbuster Investment Plan.

 

2.10 Excess Bonus Deferral Contributions. The term “Excess Bonus Deferral
Contributions” means the portion of the Participant’s Compensation attributable
to a Bonus that he elects to defer under the terms of this Plan.

 

2.11 Excess Salary Reduction Contributions. The term “Excess Salary Reduction
Contributions” means the portion of a Participant’s Compensation, excluding any
Bonus, earned during a Plan Year after such Participant has reached any
Limitation that he elects to defer under the terms of this Plan.

 

2.12 Investment Options. The term “Investment Options” means the investment
funds available to participants in the Blockbuster Investment Plan.

 

2



--------------------------------------------------------------------------------

2.13 Limitation. The term “Limitation” means the limitation on contributions to
defined contribution plans under Code Section 415(c), on compensation taken into
account under Code Section 401(a)(17), or on elective deferrals under Code
Section 401(k)(3) and Code Section 402(g).

 

2.14 Participant. The term “Participant” means an Eligible Employee who elects
to have Excess Salary Reduction Contributions or Excess Bonus Deferral
Contributions made to the Plan.

 

2.15 Payment Option. The term “Payment Option” means the payment option election
made by a Participant with respect to the payment of amounts credited to his
Account upon his Separation from Service.

 

2.16 Plan. The term “Plan” means the “Blockbuster Excess Investment Plan” as set
forth herein, as amended from time to time.

 

2.17 Plan Year. The term “Plan Year” means the twelve month period that begins
on each January 1.

 

2.18 Separation from Service. The term “Separation from Service” means
termination of the Participant’s employment with the Employer due to death,
retirement or other termination of employment.

 

2.19 Specified Employee. The term “Specified Employee” means a key employee (as
defined in Code Section 416(i) without regard to Code Section 416(i)(5)) of the
Company. An employee is a “key employee” if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12 month period ending on the identification date. If a person is a
key employee as of the identification date, the person is treated as a Specified
Employee for the 12 month period beginning on the first day of the fourth month
following the identification date. The identification date shall be December 31
of the year preceding the Plan Year.

 

Section 3. Participation.

 

3.1 Designation of Eligible Employees. From time to time, the Committee will
designate in its sole discretion those employees who satisfy the terms of
Section 2.7 as eligible to participate in the Plan.

 

3.2 Election to Participate. An Eligible Employee must elect to participate in
the Plan by filing the appropriate form with the Committee.

 

(a) Excess Salary Reduction Contribution Election. A Participant’s Excess Salary
Reduction Contribution election shall be made not later than December 31 of the
year preceding the Plan Year to which such election relates and shall apply to
Compensation paid for services to

 

3



--------------------------------------------------------------------------------

be performed in such Plan Year; provided that in the case of the first year in
which the employee becomes a Participant, the Participant’s Excess Salary
Reduction Contribution election may be made within 30 days after the date the
Eligible Employee becomes eligible to participate in the Plan and shall apply to
Compensation paid for services to be performed in such Plan Year subsequent to
the election.

 

(b) Excess Bonus Deferral Contribution Election. A Participant’s Excess Bonus
Deferral Contribution shall be made not later than December 31 of the year
preceding the Plan Year to which such election relates and shall apply to the
Bonus paid for services to be performed in such Plan Year. For example, prior to
December 31, 2005, an Eligible Employee may make an Excess Bonus Deferral
Contribution election with respect to any cash bonus scheduled to be paid in
2007 from the Company’s annual bonus plan. An Eligible Employee may make an
Excess Bonus Deferral Contribution election whether or not such employee
previously has made, or currently has in effect, any Excess Salary Reduction
Contribution election. In the case of the first year in which the employee
becomes a Participant, the Participant’s Excess Bonus Deferral Contribution
election may be made within 30 days after the date the Participant enters the
Plan. The election shall apply to the portion of the Bonus for services
performed in the part of the Plan Year that is equal to the total amount of the
Bonus for service performed during the Plan Year multiplied by the ratio of the
number of days remaining in the Plan Year after the election over the total
number of days in the Plan Year.

 

3.3 Amendment or Suspension of Election.

 

(a) Except as provided in (b) and (c) below, Excess Salary Reduction
Contribution elections and Excess Bonus Deferral Contribution elections shall be
irrevocable as of December 31 of the year preceding the Plan Year to which the
elections relate.

 

(b) The Committee shall cancel a Participant’s Excess Salary Reduction
Contribution election and Excess Bonus Deferral Contribution election in the
event of a payment from the Participant’s Account due to unforeseeable emergency
or distribution from the Participant’s account in the Blockbuster Investment
Plan due to hardship pursuant to Section 1.401(k)-1(d)(3) of the Treasury
Regulations. The Participant’s elections related to services performed for the
remainder of the Plan Year shall be cancelled and not postponed or otherwise
delayed.

 

(c) Following the execution of this amended and restated Plan document but prior
to December 31, 2005, the Committee may permit Participants to terminate an
Excess Salary Reduction Contribution election and/or an Excess Bonus Deferral
Contribution election for the remainder of the 2005 Plan Year or modify either
of such elections for the remainder of such Plan Year to reduce the amount of
Compensation and/or Bonus subject to the election; provided that the
Compensation for the remainder of such Plan Year that is subject to the
terminated or modified election is includible in the income of the Participant
in the calendar year 2005 or, if later, in the taxable year in which the amounts
are earned and vested.

 

3.4 Amount of Elections. Each election filed by an Eligible Employee must
specify the amount of Excess Salary Reduction Contributions in a whole
percentage between 1% and 15% of the Participants’ Compensation, excluding any
Bonus, and the amount of Excess Bonus

 

4



--------------------------------------------------------------------------------

Deferral Contribution in a whole percentage between 1% and 15% of the
Participant’s applicable Bonus.

 

Section 4. Employer Match.

 

An Employer Match will be credited approximately every two weeks to a
Participant’s Account with respect to the eligible portion of Excess Salary
Reduction Contributions and Excess Bonus Deferral Contributions of such
Participant at the applicable rate of Matching Employer Contributions with
respect to Salary Reduction Contributions under the Blockbuster Investment Plan.
The eligible portion of a Participant’s Excess Salary Reduction Contributions
and the eligible portion of the Excess Bonus Deferral Contribution shall be
limited to five percent (5%) of the Participant’s Compensation. The eligible
portion of a Participant’s Excess Salary Reduction Contributions and the
eligible portion of the Excess Bonus Deferral Contribution shall be based on
Compensation up to a maximum amount of $750,000.

 

Section 5. Individual Account.

 

5.1 Creation of Accounts. The Company will maintain an Account in the name of
each Participant. Each Participant’s Account will be credited with the amount of
the Participant’s Excess Salary Reduction Contributions, Excess Bonus Deferral
Contributions and Employer Match, if any, made in all Plan Years.

 

5.2 Payment Account Option Election.

 

(a) When an Eligible Employee first becomes a Participant, such Participant
shall elect a Payment Option at the same time that the Participant files his
initial election to commence participation in the Plan pursuant to Section 3.2.
Such Payment Option election will apply to the total of all amounts credited to
the Participant’s Account as of the Participant’s date of Separation from
Service.

 

(b) A Participant may elect to receive his entire Account in either (1) a single
lump sum; or (2) over a period of two through five years in annual payments on
or about January 31 beginning in the calendar year immediately following the end
of the Plan Year of the Participant’s Separation from Service. If no Payment
Option election is made in accordance with the terms of the Plan, a Participant
shall be deemed to have elected to receive his Account in a single lump sum on
or about January 31 of the calendar year immediately following the end of the
Plan Year of the Participant’s Separation from Service. In the event a
Participant makes a Payment Option election to receive payments in a single lump
sum, such lump sum shall be payable on or about January 31 of the calendar year
immediately following the end of the Plan Year of the Participant’s Separation
from Service, unless the Participant elects to be paid on or about January 31 of
the 2nd, 3rd, 4th or 5th calendar year following the year of the Participant’s
Separation from Service. In the event a Participant elects to receive annual
installment payments over a period of two or more years, such annual payments
shall be made in substantially equal annual installments, unless the Participant
designates at the time of making his Payment Option election a specific
percentage of his Account to be distributed in each year. All specified

 

5



--------------------------------------------------------------------------------

percentages must be a whole multiple of 10% and the total of all designated
percentages must be equal to 100%.

 

Example 1: If a Participant elects (or is deemed to elect) a Payment Option that
provides for a lump sum payment and has a Separation from Service in 2005, such
lump sum shall be paid on or about January 31 in 2006. A Participant
alternatively could designate January 31 of 2007, 2008, 2009 or 2010 in which to
receive his lump sum.

 

Example 2: If a Participant elects a Payment Option that provides for annual
installments over a period of four years and has a Separation from Service in
2005, each installment paid on or about January 31, 2006 through 2009 will be
comprised of approximately 25% of the Participant’s Account as of the
Participant’s Separation from Service. A Participant alternatively could
designate 10% of his Account to be distributed in January, 2006, 20% in January,
2007, 30% in January, 2008 and 40% in January, 2009; or any other combination of
percentages that totals 100%.

 

(c) Notwithstanding any provision of paragraph (b) above to the contrary, in the
case of any Specified Employee, any payment due to be made before the date that
is six months after the date of the Participant’s Separation from Service shall
be delayed and paid on or about the day that is six months after the date of the
Participant’s Separation from Service, or if earlier, as soon as
administratively practicable following the date of death of the Specified
Employee.

 

(d) A Participant may change his Payment Option, and at the same time any
designated percentages, no more than three times over the course of his
employment with the Company or any affiliate. A Participant may change an
existing Payment Option only one time in any calendar year. Any change of a
Participant’s existing Payment Option election must satisfy the following
conditions:

 

(i) The new election may not take effect until at least 12 months after the date
on which the change is made; and

 

(ii) In the case of an election related to a payment due to Separation from
Service, the payment with respect to which such election is made must be
deferred for a period of not less than 5 years from the date such payment would
otherwise have been paid.

 

5.3 Investments. All Excess Salary Reduction Contributions, Excess Bonus
Deferral Contributions and Employer Match, if any, will be credited with an
amount equal to such amount which would have been earned had such contributions
been invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Blockbuster
Investment Plan; or if none, in the fixed income investment fund option
available in the Blockbuster Investment Plan. If a Participant elects a Payment
Option other than a single lump sum payable on or about the January 31st of the
calendar year following the calendar year of the Participant’s Separation from
Service, all amounts credited to the Participant’s Account shall be credited
with earnings based on the rate of return in the fixed income investment fund
option available under the Blockbuster Investment Plan beginning January 1 of
the calendar year

 

6



--------------------------------------------------------------------------------

following the year of the Participant’s Separation from Service. No provision of
this Plan shall require the Company or the Employer to actually invest any
amounts in any fund or in any other investment vehicle.

 

5.4 Account Statements. Each Participant will be given, at least annually, a
statement showing (i) the amount of Excess Salary Reduction Contributions,
(ii) the amount of Excess Bonus Deferral Contributions, (iii) the amount of
Employer Match, if any, credited to his Account for such Plan Year, and (iv) the
balance of the Participant’s Account after crediting investments.

 

5.5 Expenses. The expenses of administering the Plan shall be paid by the
Company. Notwithstanding the foregoing, the Committee may indirectly allocate
expenses, in its discretion, to Participants through a reduction to any or all
Participant Accounts.

 

Section 6. Payment and Acceleration.

 

(a) A Participant (or a Participant’s beneficiary) shall be paid the balance in
his Account following Separation from Service in accordance with the Payment
Options elected by the Participant. The Committee may delay payment to a date
after the designated payment date under any of the following circumstances:

 

(i) Payments that would violate a loan covenant or similar contractual
requirement. A payment may be delayed where the Committee has been informed that
the Company reasonably anticipates that the making of the payment will violate a
term of a loan agreement to which the Company is a party, or other similar
contract to which the Company is a party, and such violation will cause material
harm to the Company; provided that the payment is required to be made at the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause such violation, or such violation will not cause material
harm to the Company, and provided that the facts and circumstances indicate that
the Company entered into such loan agreement (including such covenant) or other
similar contract for legitimate business reasons, and not to avoid the
restrictions on deferral elections and subsequent deferral elections under Code
Section 409A;

 

(ii) Payments that would violate Federal securities laws or other applicable
law. A payment will be delayed where the Committee has been informed that the
Company reasonably anticipates that the making of the payment will violate
Federal securities laws or other applicable law; provided that the payment is to
be made at the earliest date at which the Company reasonably anticipates that
the making of the payment will not cause such violation. For purposes of this
paragraph, the making of a payment that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law; or

 

(iii) Other events and conditions. The Committee may delay a payment upon such
other events and conditions as the Commissioner of the Internal Revenue Service
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

7



--------------------------------------------------------------------------------

(b) The Plan shall not permit the acceleration of the time or schedule of any
payment or amount scheduled to be paid pursuant to a payment except to the
extent that such acceleration does not violate Code Section 409A(a)(3).

 

Section 7. Nature of Interest of Participant.

 

Participation in this Plan will not create, in favor of any Participant, any
right or lien on or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred hereunder shall at all times remain an
unrestricted asset of the Company or the Employer. A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance. All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be made to assure the payment of benefits
hereunder. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

 

Section 8. Unforeseeable Emergency.

 

(a) A Participant may request the Committee to pay all or any part of the value
of his Account solely for the purpose of alleviating an unforeseeable emergency.
An unforeseeable emergency is a severe financial hardship of the Participant or
beneficiary resulting from an illness or accident of the Participant or
beneficiary, the Participant’s or beneficiary’s spouse, or the Participant’s or
beneficiary’s dependent (as defined in Code Section 152(a)); loss of the
Participant’s or beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or beneficiary. For example, the imminent
foreclosure of or eviction from the Participant’s or beneficiary’s primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for the funeral expenses of a spouse or a
dependent (as defined in Code Section 152(a)) may also constitute an
unforeseeable emergency. Except as otherwise provided in this paragraph, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies. Whether a Participant or beneficiary is faced with an unforeseeable
emergency permitting a payment under this paragraph is to be determined by the
Committee based on the relevant facts and circumstances of each case, but, in
any case, a payment on account of unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan.

 

(b) Payments because of an unforeseeable emergency must be limited to the amount
reasonably necessary to satisfy the emergency need which may include amounts
necessary to pay

 

8



--------------------------------------------------------------------------------

any Federal, state, or local income taxes or penalties reasonably anticipated to
result from the payment.

 

(c) The Committee may request that the Participant provide certifications and
other evidence of qualification for such unforeseeable emergency payment as it
determines appropriate. The decision of the Committee with respect to the grant
or denial of all or any part of such request shall be in the sole discretion of
the Committee, whether or not the Participant demonstrates an immediate
unforeseeable emergency exits, and shall be final and binding and not subject to
review.

 

Section 9. Beneficiary Designation.

 

A Participant’s beneficiary designation for this Plan will automatically be the
same as such Participant’s beneficiary designation under the Blockbuster
Investment Plan unless a separate Designation of Beneficiary Form for this Plan
has been properly filed.

 

Section 10. Administration.

 

10.1 Committee. This Plan will be administered by the Committee.

 

10.2 Committee Discretion, Powers and Duties. The Committee shall have full
discretionary authority and responsibility for administering the Plan, including
control over the management and disposition of Plan assets, and resolving all
questions arising in the administration, interpretation and application of the
Plan. The Committee shall have such powers as may be necessary to discharge its
duties hereunder, including, but not by way of limitation, the power and duties
assigned to the Committee in the Blockbuster Investment Plan, as it may be
amended from time to time.

 

10.3 Claims Procedure. The Committee shall have the exclusive right to interpret
the Plan and to decide any and all matters arising thereunder. In the event of a
claim by a Participant as to the amount of any payment or method of payment
under the Plan, within 90 days of the filing of such claim, unless special
circumstances require an extension of such period, such person will be given
notice in writing of any denial, which notice will set forth the reason for the
denial, the Plan provisions on which the denial is based, an explanation of what
other material or information, if any, is needed to perfect the claim, and an
explanation of the claims review procedure. The Participant may request a review
of such denial within 60 days of the date of receipt of such denial by filing
notice in writing with the Committee. The Participant will have the right to
review pertinent Plan documents and to submit issues and comments in writing.
The Committee will respond in writing to a request for review within 60 days of
receiving it, unless special circumstances require an extension of such period.
The Committee, at its discretion, may request a meeting to clarify any matters
deemed appropriate.

 

10.4 Finality of Committee Determinations. Determinations by the Committee and
any interpretation, rule, or decision adopted by the Committee under the Plan or
in carrying out or administering the Plan shall be final and binding for all
purposes and upon all interested persons, their heirs, and personal
representatives.

 

9



--------------------------------------------------------------------------------

Section 11. No Employment Rights.

 

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

 

Section 12. Amendment, Suspension, and Termination.

 

The Board of Directors shall have the right to amend, suspend, or terminate the
Plan at any time. The Committee shall have concurrent authority to amend the
Plan, but only to the extent that any such amendment: (i) is administrative in
nature and has no material positive or negative cost implications to the Plan;
or (ii) may be required or advisable in order to address a change in applicable
law or ensure non-discriminatory administration of the Plan. No amendment,
modification or termination shall, without the consent of a Participant,
adversely affect such Participant’s rights in his account. In the event the Plan
is terminated, the Committee shall continue to administer the Plan in accordance
with the relevant provisions thereof; provided that no payment shall be made on
account of such termination if such payment would violate Code
Section 409A(a)(3).

 

IN WITNESS WHEREOF, this Plan has been executed this 14th day of December, 2005,
but effective January 1, 2005, except as provided herein.

 

BLOCKBUSTER INC.

By:

 

/s/ Dan Satterthwaite

Name:

 

Dan Satterthwaite

Title:

 

SVP, HR & Administration

 

10